The following opinions were filed June 22, 1925:
Crownhart, J.
The Income Tax Act, ch. 71, Stats., required the appellant to pay an income tax on its net income. It defines “income” to include “all profits derived from the transaction of business.” In the ascertainment of such profits the appellant was required to make a report of its business for the year to the Tax Commission, which Commission is given by law the duty of administering the act. The Commission is authorized “to make such rules and regulations as it shall deem necessary in order to carry out” the provisions of the act. Sec. 71.22, Stats.
The court has uniformly given the statutes granting power to various boards and commissions to administer the laws of the state a liberal construction to effectuate their purposes. This must be so if such business is to be carried on efficiently. These bodies are usually expert in dealing with the matters committed to them, and are better situated to carry out the details of administration than are the courts. •The act of the Commission in requiring the appellant to *543report its business transactions on the accrual basis was clearly within its powers.
The only question that is seriously urged is that such method does not correctly reflect the income of the appellant because of the peculiar method it has of extending credit. It sells chief!}'' on time, extending over eighteen months or two years, although some sales are for cash, and in some cases credit is extended for a shorter time. Payments are made on the instalment plan. Credit is secured on a conditional sales contract, under which the goods may be repossessed in case of default by the purchaser. It is appellant’s contention that these charges against customers so secured do not constitute income until they have been reduced to cash. That contention cannot prevail. Modern business is very largely done on credit. Books are kept, and profits are determined from inventories and cash receipts at stated periods. In such inventories bad accounts are charged off, goods on hand are carried at their true value, and profits or losses are determined from a balancing of accounts. Manifestly, profits or losses cannot be ascertained to perfection. In the administration of the Income Tax Law, where profits of one year have been overestimated, deductions may be made in subsequent years to equalize, but uniform rules or methods must be adopted by the Commission in order to bring about equity and justice between the government and the taxpayers.
The trial court in his opinion correctly stated the law as follows:
“Certain fundamental rules have been established by our decisions. ‘Things which are not in fact income cannot be made such by mere legislative fiat. . . . Income in its general sense need not necessarily be money. ... It must be money or that which is convertible into money.’ Income Tax Cases, 148 Wis. 456, 513, 134 N. W. 673, 135 N. W. 164. The meaning of the word ‘income’ as used in the act is the ‘common, ordinary meaning’ as the word is used in *544every-day life. ... In brief it may be said to be the profit or gain derived from capital or labor or from both combined. State ex rel. Bundy v. Nygaard, 163 Wis. 307, 310, 158 N. W. 87.
“The return of the Tax Commission states a fact which is so generally known that the court might take judicial notice of it were it not stated as a fact in the return. That fact is that the commonly accepted meaning of the word ‘income’ as used by mercantile concerns generally includes all sums which are outstanding and due the income tax payer at the end of the calendar year.
“Keeping in mind that the common, ordinary meaning of income is ‘profit or gain,’ it is significant that the item of income which is in question is reported by relator as ‘profits.’ Very clearly that is what it is. Relator has deducted its inventory at the beginning of the year and all purchases made during the year, so that nothing of capital remains in this undisputed item. It is purely and simply ‘profit or gain derived from capital or labor or from both combined.’
“This profit is not money, but it may be converted into money. Such secured contracts have a value and they may be converted into money. It is not essential that they be received at the teller’s window for credit on the bank balance in order that they shall be convertible into money.
“The fact that these outstanding contracts may not be paid in full does not change the rule and will not lead to any injustice being done to relator, because the percentage of loss is comparatively small and because sub. (3) of sec. 71.03 of the Statutes permits the deduction of all such losses. These unpaid instalments are not like unpaid premiums on insurance policies, because here there is a contract to pay future instalments and these instalments are secured by a conditional sales contract. Further, the statute gives the right to not only recover the balance due but all costs and expenses incurred as well.
“The return of the relator does not ‘clearly reflect’ the income of the relator as required by sub. (3) (a) of sec. 71.02 of the Statutes. The relator deducts from the current year’s cash income the entire expense of conducting the business, including the cost of all the goods sold upon which the profit here in question was made, and then seeks to defer the payment of the tax upon the income which is derived *545from the sale of the very same goods which are deducted from the income upon which relator is to pay a tax during the year in which such goods were sold. Under such á state of facts it was clearly the duty of the Tax Commission to refuse to permit the return to be made 'on the instalment basis. Without such consent and approval on the part of the Commission the relator may not make a return on the instalment basis.”
The method adopted by the Tax Commission has the support of the federal Board of Tax Appeals; Appeal of B. B. Todd, Inc. 1 U. S. Board of Tax Appeals Rep. 762. In speaking of instalment contracts the board said:
“To be sure, the period of collection of accounts is probably longer, losses are perhaps slightly higher; but neither of these factors, in view of the results in net profits, appears to the board to warrant special and favorable treatment of this class of taxpayers at the expense of all other classes of taxpayers reporting income on the cash or the accrual basis. If entitled to such relief, their appeal lies properly to legislative and not to administrative authority. If income is to be measured in the manner in which business men generally have found it necessary to measure it, the accrual basis is sound and necessary. Cash plays a relatively small part in modern business. The whole structure is built upon the use of credit. The balance sheet of the taxpayer here in question shows, at the close of 1918, instalment accounts receivable of $289,000, and loans, accounts, and bills payable of $190,000. Taxpayers reporting upon a credit or, in other words, upon an accrual basis are allowed to charge off the losses which they sustain on account of the non-collection of debts due them. The entire plan of income taxation recognizes the fact that income is a matter, at best, of estimate, and can never be reduced to absolutely definite terms in the case of a large modern business institution. Such being the case, and the actual basis being one of two bases clearly laid down in the statute, it is the opinion of the board that no other basis is so recognized and that no other basis may legally be adopted. This does not mean that there may not be, in the exigencies of individual cases, recognition of minor departures from the accrual or the cash basis, the adoption of minor refinements in the interest of *546that elasticity necessary if the income tax under the revenue acts is to be adjusted to the idiosyncracies of individual business, but the board finds no reason for the injection of a system of computing income foreign alike to the cash receipts and disbursements and to the accrual basis.”
By the Court. — The judgment of the circuit court is affirmed.